

117 HR 76 IH: Save our Servers Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 76IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Budd (for himself, Mr. Gosar, and Mr. Davidson) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to prohibit the Secretary of Commerce from issuing certain grants to States or political subdivisions of States that restrict or prohibit indoor and outdoor dining, and for other purposes.1.Short titleThis Act may be cited as the Save our Servers Act.2.Indoor and outdoor dining restrictionTitle II of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following: 219.Indoor and outdoor dining restrictionNotwithstanding any other provision of this title, during the period in which a State, or a political subdivision of such State, has passed and is enforcing a law or order restricting or prohibiting indoor or outdoor dining at restaurants, the Secretary may not issue a grant under section 203(a), 205(b), or 207(a) to such State or a political subdivision of such State. .